This prosecution was commenced by filing in the county court of Harper county on the 13th day of January, 1922, an information charging the defendant with unlawfully conveying 1 1/2 pints of whisky from the town of May, in Harper county, to the town of Laverne, in Harper county. Said crime was alleged to have been committed on the 29th day of December, 1921. A trial was had in January, 1922, resulting in a verdict of guilty, with punishment assessed as above stated, and judgment was rendered in conformity with the verdict on the 30th day of January, 1922. The cause was submitted on the record on November 6, 1923. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time the same was submitted. An examination of the record discloses evidence sufficient to sustain the conviction, and that no error sufficiently prejudicial to authorize this court to reverse the judgment was committed at the trial. The judgment is therefore accordingly affirmed.
BESSEY and DOYLE, JJ., concur.